      Case 1:19-cv-11869-MKV-DCF Document 1 Filed 12/27/19 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

ANASTASIA DOE,

       Plaintiff,                                        CASE NO.:

vs.

DARREN K. INDYKE AND RICHARD D.
KAHN AS CO-EXECUTORS OF THE
ESTATE OF JEFFREY E. EPSTEIN

      Defendant.
___________________________________/

                                          COMPLAINT

       Plaintiff, ANASTASIA DOE, by and through her undersigned counsel, for her claims

against Defendant, Darren K. Indyke and Richard D. Kahn, as Co-Executors of the Estate of

Jeffrey E. Epstein, states and alleges as follows:

      1.       The controversy in this cause of action exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between citizens of different States. Therefore, jurisdiction

is proper under 28 U.S.C. section 1332.

      2.       Plaintiff who was born in 1989 and files this Complaint under a pseudonym in order

to protect her identity because this Complaint makes allegations of a sensitive sexual nature the

disclosure of which, in association with her name, would cause further harm to her.

      3.       Plaintiff is currently a resident of and domiciled in the state of New York.

      4.       At all times material to this cause of action, Jeffrey Epstein travelled between and

stayed regularly in multiple residences, including in New York, New York and the United States

Virgin Islands. He was a citizen of the United States and a resident of the U.S. Virgin Islands.




                                                     1
      Case 1:19-cv-11869-MKV-DCF Document 1 Filed 12/27/19 Page 2 of 14




      5.       At all times material to this cause of action Jeffrey Epstein was an adult male born

in 1953, who died on August 10, 2019.

      6.       Defendant, Darren K. Indyke and Richard D. Kahn as Co-Executors of the Estate

of Jeffrey E. Epstein (“Estate of Jeffrey E. Epstein”) the Estate of Jeffrey E. Epstein was opened

and domiciled in the United States Virgin Islands, St. Thomas Division, and is the legal entity

responsible for intentional, criminal, or tortious conduct committed by Jeffrey Epstein as described

in this Complaint.

      7.       A substantial part of the acts, events, and omissions giving rise to this cause of

action occurred in the Southern District of New York; venue is proper in this District. 28 U.S.C.

section 1391(b)(2).

      8.       At all times material to this cause of action, Jeffrey Epstein (legally represented

now through Darren K. Indyke and Richard D. Kahn as Co-Executors of the Estate of Jeffrey E.

Epstein (and referred to herein as “Estate of Jeffrey E. Epstein”) owed a duty to Plaintiff to treat

her in a non-negligent manner and not to commit, or conspire to commit, or cause to be committed

intentional, criminal, fraudulent, or tortious acts against Plaintiff, including any acts that would

cause Plaintiff to be harmed through conduct committed against her in violation of New York

Penal Law section 214-G, New York Penal Law section 130.20; or New York Penal Law 130.25;

or New York Penal Law 130.35; or New York Penal Law 130.40; or New York Penal Law 130.52;

or New York Penal Law 130.66.

                                  FACTUAL ALLEGATIONS

      9.       At all times material to this cause of action, Jeffrey Epstein was an adult male over

45 years old. Epstein was tremendously wealthy, widely recognized as a billionaire, who used his

wealth, power, resources, and connections to commit illegal sexual crimes in violation of federal




                                                 2
       Case 1:19-cv-11869-MKV-DCF Document 1 Filed 12/27/19 Page 3 of 14




and state statutes and to employ and conspire with other individuals and corporate entities to assist

him in committing those crimes or torts or to facilitate or enable those acts to occur.

       10.     Epstein displayed his enormous wealth, power, and influence to his employees; to

the employees of the corporate or company entities who worked at his direction; to the victims

procured for sexual purposes; and to the public, in order to advance and carry out and conceal his

crimes and torts.

       11.     The allegations herein primarily concern Jeffrey Epstein’s conduct while at his

townhouse in New York.

       12.     Epstein had a compulsive sexual preference for young females as young as 14 years

old.

       13.     Epstein enjoyed sexual contact with young females, including minor children, and

took pleasure corrupting vulnerable young females, including minor children, into engaging in

sexual acts with him.

       14.     Epstein directed a complex system of individuals, including employees and

associates of entities, to work in concert and at his direction, for the purpose of harming teenage

girls through sexual exploitation.

       15.     On July 2, 2019, the United States Attorney’s Office for the Southern District of

New York filed a Sealed Two Count Indictment inclusive of One Count of Sex Trafficking

Conspiracy and One Count of Sex Trafficking, in part due to Epstein’s criminal activities against

children in the New York Mansion located at 9 East 71st Street.

       16.     On July 8, 2019, Jeffrey Epstein was arrested pursuant to the aforementioned

Indictment, which is attached hereto as Exhibit A.




                                                 3
      Case 1:19-cv-11869-MKV-DCF Document 1 Filed 12/27/19 Page 4 of 14




     17.       The Indictment stated in part, and Plaintiff herein adopts as true, that “from at least

in or about 2002, up to and including at least in or about 2005, Jeffrey Epstein, the defendant,

enticed and recruited, and caused to be enticed and recruited, minor girls to visit his mansion in

Manhattan, New York (the “New York Residence”) and his estate in Palm Beach, Florida (the

“Palm Beach Residence”) to engage in sex acts with him, after which the victims were given

hundreds of dollars in cash.” Criminal Indictment at 1.

     18.       “Moreover, and in order to maintain and increase his supply of victims, Epstein

also paid certain of his victims to recruit additional girls to be similarly abused by EPSTEIN. In

this way, EPSTEIN created a vast network of underage victims for him to sexually exploit in

locations including New York and Palm Beach.” Criminal Indictment at 1-2.

     19.       “The victims described herein were as young as 14 years old at the time they were

abused by Jeffrey Epstein, and were, for various reasons, often particularly vulnerable to

exploitation. Epstein intentionally sought out minors and knew that many of his victims were in

fact under the age of 18, including because, in some instances, minor victims expressly told him

their age.” Criminal Indictment at 2.

     20.       “In creating and maintaining this network of minor victims in multiple states to

sexually abuse and exploit, JEFFREY EPSTEIN, … worked and conspired with others, including

employees and associates who facilitated his conduct by, among other things, contacting victims

and scheduling their sexual encounters with EPSTEIN at the New York Residence and at the Palm

Beach Residence.” Criminal Indictment at 2.

     21.       The indictment further explained, and Plaintiff adopts and alleges, that, “[v]ictims

were initially recruited to provide ‘massages’ to Epstein, which would be performed nude or




                                                 4
      Case 1:19-cv-11869-MKV-DCF Document 1 Filed 12/27/19 Page 5 of 14




partially nude, would become increasingly sexual in nature, and would typically include one or

more sex acts.” Criminal Indictment at 3.

     22.       “Between at least in or about 2002 and in or about 2005, Epstein abused numerous

minor victims at the New York Residence by causing these victims to be recruited to engage in

paid sex acts with him.” Criminal Indictment at 3.

     23.       Jeffrey Epstein received near daily massages from young females, often minors,

who were not experienced in massage. Rather than receive regular body massages, Epstein was

predictably sexually abusing the young females in violation of New York Penal Law Section 130.

     24.       Jeffrey Epstein, specifically targeted underprivileged, emotionally vulnerable

and/or economically disadvantaged young females to sexually molest and abuse.

                                      ANASTASIA DOE

     25.       Minor victim ANASTASIA DOE was subjected to the types of illegal sexual acts

detailed in the Criminal Indictment filed against Jeffrey Epstein by the Southern District of New

York and adopts herein the allegations above detailed in paragraphs 8-24.

     26.       Jeffrey Epstein committed acts of sexual abuse against Plaintiff from 2003 through

2008, beginning when she was 14 years old.

     27.       In or about 2003, Plaintiff was recruited by another minor child to go to Jeffrey

Epstein’s mansion in Manhattan, New York to provide him with a “massage.”

     28.       The minor child who recruited Plaintiff informed Plaintiff that she would be paid

$300 to provide a massage to a rich man in Manhattan.

     29.       Plaintiff was a minor female with no experience or training in massage.

     30.       In 2003, Plaintiff’s friend brought Plaintiff to Jeffrey Epstein’s townhouse mansion

located at 9 East 71st Street, NY to provide him with a massage.




                                                5
       Case 1:19-cv-11869-MKV-DCF Document 1 Filed 12/27/19 Page 6 of 14




      31.         Upon arrival to the mansion, the two minor children were escorted inside by an

employee working at the mansion up to Jeffrey Epstein’s massage room.

      32.         Plaintiff’s friend entered the massage room with Plaintiff where they met Jeffrey

Epstein.

      33.         Jeffrey Epstein lay down naked on the massage table and instructed Plaintiff and

her friend to remove their clothes, and both complied.

      34.         Plaintiff’s friend began instructing Plaintiff how to provide Jeffrey Epstein a

massage and Plaintiff began doing as told.

      35.         During the massage, Jeffrey Epstein turned over and began touching Plaintiff’s

breasts, and vagina.

      36.         Jeffrey Epstein then began masturbating in front of Plaintiff while instructing

Plaintiff to pinch his nipples.

      37.         Jeffrey Epstein took out a vibrator sex toy and used it forcefully on Plaintiff’s

vagina.

      38.         During this first encounter, Jeffrey Epstein penetrated Plaintiff’s vagina with his

finger and the sex toy.

      39.         Jeffrey Epstein continued to masturbate until ejaculation, after which he paid

Plaintiff $300.

      40.         After the first encounter, Plaintiff was asked for her telephone number which was

kept by Jeffrey Epstein or one of his employees who worked at his NY mansion.

      41.         Plaintiff was contacted regularly beginning in 2003 while she was 14 years old to

schedule times for her to visit the mansion and engage in sexual acts with Jeffrey Epstein in his

massage room.




                                                   6
       Case 1:19-cv-11869-MKV-DCF Document 1 Filed 12/27/19 Page 7 of 14




       42.      Lesley Groff, one of Jeffrey Epstein’s most trusted employees, would typically call

Plaintiff to schedule a time for her to visit Jeffrey Epstein at the mansion. Other times, Plaintiff

would be called by Jeffrey Epstein directly.

       43.      Beginning in 2003 through 2006, Plaintiff visited Jeffrey Epstein at his mansion on

average once per week. During each visit, Jeffrey Epstein engaged in sexual contact with Plaintiff,

which often included touching her naked breasts and vagina and using sex toys on her vagina.

       44.      On numerous occasions, Jeffrey Epstein would forcibly insert his finger or sex toy

into Plaintiff’s vagina.

       45.      On one occasion when Plaintiff was 15 years old, Jeffrey Epstein’s girlfriend

entered the massage room while Plaintiff was in there. Jeffrey Epstein ordered his girlfriend to

engage in oral sex with Plaintiff during that occasion, which she did by force and against Plaintiff’s

will and consent.

       46.      On another occasion, when Plaintiff was 16 years old, Jeffrey Epstein engaged in

forcible sexual intercourse with Plaintiff, and paid her $400 instead of the normal $300 after that

forcible sexual encounter.

       47.      In addition to going to Jeffrey Epstein’s mansion where Jeffrey Epstein violated the

minor Plaintiff sexually, Jeffrey Epstein also encouraged Plaintiff to bring her high school friends

to him for sexual purposes as well.

       48.      Jeffrey Epstein told Plaintiff he would pay her $300 for each friend she brought

him.

       49.      Plaintiff did as she was instructed to do and brought Jeffrey Epstein other females

as young as 14 years old. Plaintiff was paid $300 for each she brought.




                                                  7
      Case 1:19-cv-11869-MKV-DCF Document 1 Filed 12/27/19 Page 8 of 14




      50.      While Plaintiff was a minor child, beginning when she was 14 years old until

Plaintiff was 17 years old, Jeffrey Epstein repeatedly committed sexual acts against Plaintiff

constituting sexual offenses as defined in New York Penal Law § 130. On numerous occasions

during that period of time, Jeffrey Epstein sexually touched and penetrated Plaintiff’s vagina with

his fingers and sex toys, he masturbated in front of her, caused her to engage in sex acts with

another female, and on one occasion had sexual intercourse with Plaintiff when she was only 16

years old. All sexual acts were performed by Jeffrey Epstein intentionally and for no legitimate

purpose and for his own gratification when Plaintiff was a minor child less than seventeen years

of age.

      51.      Pursuant to New York Penal Law § 130.05, a person is deemed incapable of consent

when she is less than seventeen years old.

      52.      Jeffrey Epstein committed sexual misconduct against Plaintiff as defined in

§130.20 of the New York Penal Law, inasmuch as Jeffrey Epstein engaged in sexual intercourse

with Plaintiff without Plaintiff’s consent.

      53.      Jeffrey Epstein committed rape in the third degree as defined in §130.25 inasmuch

as Jeffrey Epstein engaged in sexual intercourse with Plaintiff when Jeffrey Epstein was over 21

years old and Plaintiff was less than 17 years old.

      54.      Jeffrey Epstein committed rape in the first degree as defined in §130.35 inasmuch

as Jeffrey Epstein engaged in sexual intercourse with Plaintiff by forcible compulsion;

      55.      Jeffrey Epstein caused a Criminal sexual act in the third degree to be committed as

defined in §130.40 inasmuch as Jeffrey Epstein forced Plaintiff to be forcibly subjected to oral

sexual contact by his girlfriend against Plaintiff’s consent.




                                                  8
       Case 1:19-cv-11869-MKV-DCF Document 1 Filed 12/27/19 Page 9 of 14




      56.       Jeffrey Epstein committed a forcible touching against Plaintiff as defined in

§130.52 of the New York Penal Law, inasmuch as Jeffrey Epstein, intentionally and for no

legitimate purpose, engaged the forcible sexual touching of Plaintiff for the purpose of degrading

or abusing her or for the purpose of gratifying his sexual desire.

      57.       Jeffrey Epstein committed sexual abuse in the third degree against Plaintiff as

defined in §130.55 of the New York Penal Law when he engaged in sexual contact with Plaintiff

beginning when she was 14 years old and including through a time when she was 17 years old and

when Jeffrey Epstein was greater than 5 years her elder.

      58.       Jeffrey Epstein committed an aggravated sexual abuse in the third degree against

her as defined in §130.66 of the New York Penal Law, inasmuch as Jeffrey Epstein inserted a

foreign object into the vagina of Plaintiff by forcible compulsion.

                                      COUNT I
                         BATTERY/VIOLATION OF SECTION 130
                      AGAINST THE ESTATE OF JEFFREY E. EPSTEIN

      59.       Plaintiff incorporates by reference paragraphs 1-58 and re-alleges them as if set

forth fully herein.

      60.       The intentional acts of Jeffrey Epstein against Plaintiff constitute a sexual offense

as defined in New York Penal Law § 130, including but not limited to the following:

               a.     Sexual misconduct as defined in §130.20 inasmuch as Jeffrey
        Epstein engaged in sexual intercourse with Plaintiff without Plaintiff’s consent;

               b.      Rape in the third degree as defined in §130.25 inasmuch as Jeffrey
        Epstein engaged in sexual intercourse with Plaintiff when Jeffrey Epstein was over
        21 years old and Plaintiff was less than 17 years old.

               c.     Rape in the first degree as defined in §130.35 inasmuch as Jeffrey
        Epstein engaged in sexual intercourse with Plaintiff by forcible compulsion;




                                                  9
      Case 1:19-cv-11869-MKV-DCF Document 1 Filed 12/27/19 Page 10 of 14




               d.       Criminal Sexual Act in the third degree as defined in §130.40
        inasmuch as Jeffrey Epstein forced Plaintiff to receive oral sexual contact by Jeffrey
        Epstein’s girlfriend without Plaintiff’s consent;

                e.      Forcible touching as defined in §130.52 inasmuch as Jeffrey
        Epstein, intentionally and for no legitimate purpose, engaged the forcible sexual
        touching of Plaintiff for the purpose of degrading or abusing her or for the purpose
        of gratifying his own sexual desire; and

                f.     Sexual abuse in the third degree as defined in §130.66 inasmuch as
        Jeffrey Epstein inserted a foreign object in the vagina of Plaintiff by forcible
        compulsion.

                g.      Aggravated sexual abuse in the second degree as defined in §130.67
        inasmuch as Jeffrey Epstein caused physical injury to Plaintiff when he inserted a
        finger into the vagina of Plaintiff by forcible compulsion.

      61.       On numerous occasions as described in the complaint above, Epstein intentionally,

forcibly, violently, or invasively used his fingers, and foreign objects to make unwanted, unlawful,

harmful, and offensive physical contact with Plaintiff’s body.

      62.       This conduct caused Plaintiff serious and persistent harm and contributed to injuries

that Plaintiff continues to suffer.

      63.       This cause of action is timely under the Child Victims Act, N.Y. C.P.L.R. § 214-g

(McKinney 2019), because it arises out of conduct perpetrated against Plaintiff when she was

under the age of 18 that constitutes a sexual offense as defined in Article One Hundred Thirty of

the New York Penal Law (“Article 130”). See N.Y. P.L. § 130.52; N.Y. P.L. § 130.55.

      64.       As a direct and proximate result of Jeffrey Epstein’s violations of New York Penal

Law § 130, Plaintiff has in the past suffered and in the future will continue to suffer physical injury,

pain, emotional distress, psychological trauma, mental anguish, humiliation, embarrassment, loss

of self-esteem, loss of dignity, invasion of her privacy and a loss of her capacity to enjoy life, as

well as other damages. Plaintiff incurred medical and psychological expenses and Plaintiff will in




                                                  10
      Case 1:19-cv-11869-MKV-DCF Document 1 Filed 12/27/19 Page 11 of 14




the future suffer additional medical and psychological expenses. These injuries are permanent in

nature and Plaintiff will continue to suffer these losses in the future.

        WHEREFORE, Plaintiff demands judgment against the Estate of Jeffrey E. Epstein for

compensatory and general damages, and such other and further relief as this Court deems just and

proper. Plaintiff hereby demands trial by jury on all issues triable as of right by a jury.


                                          COUNT TWO
                                        SEXUAL ASSAULT

      65.       Plaintiff incorporates by reference paragraphs 1-58 and re-alleges them as if set

forth fully herein.

      66.       On numerous occasions over three years, Epstein made violent sexual demands on

Plaintiff while placing his hands on her body in a position of dominance and control and while

touching Plaintiff in violent and invasive ways.

      67.       These demands, often made when Epstein and Plaintiff were alone, were intended

to frighten Plaintiff into submitting to Epstein’s sexual demands and placed Plaintiff in

apprehension of harm.

      68.       This conduct caused Plaintiff serious and persistent harm and contributed to injuries

that Plaintiff continues to suffer.

      69.       This cause of action is timely under the Child Victims Act, N.Y. C.P.L.R. § 214-g

(McKinney 2019), because it arises out of conduct perpetrated against Plaintiff when she was

under the age of 18 that constitutes a sexual offense as defined in Article One Hundred Thirty of

the New York Penal Law (“Article 130”). See N.Y. P.L. § 130.52; N.Y. P.L. § 130.55.

      70.       As a direct and proximate result of Jeffrey Epstein’s violations of New York Penal

Law § 130, Plaintiff has in the past suffered and in the future will continue to suffer physical injury,




                                                   11
      Case 1:19-cv-11869-MKV-DCF Document 1 Filed 12/27/19 Page 12 of 14




pain, emotional distress, psychological trauma, mental anguish, humiliation, embarrassment, loss

of self-esteem, loss of dignity, invasion of her privacy and a loss of her capacity to enjoy life, as

well as other damages. Plaintiff incurred medical and psychological expenses and Plaintiff will in

the future suffer additional medical and psychological expenses. These injuries are permanent in

nature and Plaintiff will continue to suffer these losses in the future.

        WHEREFORE, Plaintiff demands judgment against the Estate of Jeffrey E. Epstein for

compensatory and general damages, and such other and further relief as this Court deems just and

proper. Plaintiff hereby demands trial by jury on all issues triable as of right by a jury.

                                COUNT THREE
                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

      71.       Plaintiff incorporates by reference paragraphs 1-58 and re-alleges them as if set

forth fully herein.

      72.       Epstein’s years long sexual abuse against a teenaged Plaintiff was extreme and

outrageous conduct that shocks the conscience.

      73.       Epstein’s serial sexual assaults, committed during the course of a methodical plan

of recruitment, enticement, and attack, inflicted severe pain and anguish upon Plaintiff.

      74.       Epstein directed this conduct at Plaintiff and knew that it would cause severe and

lasting emotional distress. Indeed, the conduct caused Plaintiff severe and lasting emotional

distress and serious injuries to her mental health.

      75.       Epstein’s direction of his girlfriend to engage in unwanted oral sexual contact with

Plaintiff was done with knowledge that it would cause severe and lasting emotional distress.

      76.       Epstein’s enticement and encouragement for Plaintiff to recruit other minor females

for Jeffrey Epstein to sexually assault was done with knowledge it would cause severe and lasting

emotional distress.



                                                  12
      Case 1:19-cv-11869-MKV-DCF Document 1 Filed 12/27/19 Page 13 of 14




      77.       This cause of action is timely under the Child Victims Act, N.Y. C.P.L.R. § 214-g

(McKinney 2019), because it arises out of conduct perpetrated against Plaintiff when she was

under the age of 18 that constitutes a sexual offense as defined in Article One Hundred Thirty of

the New York Penal Law (“Article 130”). See N.Y. P.L. § 130.52; N.Y. P.L. § 130.55.

      78.       As a direct and proximate result of Jeffrey Epstein’s violations of New York Penal

Law § 130, Plaintiff has in the past suffered and in the future will continue to suffer physical injury,

pain, emotional distress, psychological trauma, mental anguish, humiliation, embarrassment, loss

of self-esteem, loss of dignity, invasion of her privacy and a loss of her capacity to enjoy life, as

well as other damages. Plaintiff incurred medical and psychological expenses and Plaintiff will in

the future suffer additional medical and psychological expenses. These injuries are permanent in

nature and Plaintiff will continue to suffer these losses in the future.

        WHEREFORE, Plaintiff demands judgment against the Estate of Jeffrey E. Epstein for

compensatory and general damages, and such other and further relief as this Court deems just and

proper. Plaintiff hereby demands trial by jury on all issues triable as of right by a jury.

                                 COUNT FOUR
                 NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

      79.       Plaintiff incorporates by reference paragraphs 1-58 and re-alleges them as if set

forth fully herein.

      80.       Epstein invited Plaintiff, then a teenaged girl, into his home for years. Once under

his supervision, Epstein proceeded methodically to sexually abuse Plaintiff.

      81.       Epstein’s conduct was extreme and outrageous, breached a duty owed directly to

plaintiff, endangered her physical safety, and caused severe and lasting emotional distress and

serious injuries to Plaintiff’s mental health.




                                                  13
      Case 1:19-cv-11869-MKV-DCF Document 1 Filed 12/27/19 Page 14 of 14




      82.      This cause of action is timely under the Child Victims Act, N.Y. C.P.L.R. § 214-g

(McKinney 2019), because it arises out of conduct perpetrated against Plaintiff when she was

under the age of 18 that constitutes a sexual offense as defined in Article One Hundred Thirty of

the New York Penal Law (“Article 130”). See N.Y. P.L. § 130.52; N.Y. P.L. § 130.55.

      83.      As a direct and proximate result of Jeffrey Epstein’s violations of New York Penal

Law § 130, Plaintiff has in the past suffered and in the future will continue to suffer physical injury,

pain, emotional distress, psychological trauma, mental anguish, humiliation, embarrassment, loss

of self-esteem, loss of dignity, invasion of her privacy and a loss of her capacity to enjoy life, as

well as other damages. Plaintiff incurred medical and psychological expenses and Plaintiff will in

the future suffer additional medical and psychological expenses. These injuries are permanent in

nature and Plaintiff will continue to suffer these losses in the future.

       WHEREFORE, Plaintiff demands judgment against the Estate of Jeffrey E. Epstein for

compensatory and general damages, and such other and further relief as this Court deems just and

proper. Plaintiff hereby demands trial by jury on all issues triable as of right by a jury.

       Dated: December 27, 2019

                                               Respectfully Submitted,

                                               EDWARDS POTTINGER, LLC

                                               By: /s/ Bradley J. Edwards
                                                  Bradley J. Edwards
                                                  NY Bar No.: 5749684
                                                  Brittany N. Henderson
                                                  425 N. Andrews Ave., Suite 2
                                                  Fort Lauderdale, FL 33301
                                                  (954)-524-2820
                                                  Fax: (954)-524-2822
                                                  Email: ecf@epllc.com
                                                          brad@epllc.com
                                                          brittany@epllc.com
                                                  (Seeking Admission Pro Hac Vice)



                                                  14
